In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 19-956V
                                         UNPUBLISHED


    SALLY IRWIN,                                               Chief Special Master Corcoran

                         Petitioner,                           Filed: October 18, 2021
    v.
                                                               Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                    Findings of Fact; Proof of
    HUMAN SERVICES,                                            Vaccination; Site of Vaccination;
                                                               Intramuscular Route of
                        Respondent.                            Administration; Influenza (Flu)
                                                               Vaccine; Shoulder Injury Related to
                                                               Vaccine Administration (SIRVA).


Leigh Finfer, Muller Brazil, LLP, Dresher, PA, for Petitioner.

Meghan Murphy, U.S. Department of Justice, Washington, DC, for Respondent.

                                          FINDINGS OF FACT1

       On July 2, 2019, Sally Irwin filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the “Vaccine
Act”). Petitioner alleges that she suffered a left shoulder injury related to vaccine
administration (“SIRVA”) as result of an influenza (“flu”) vaccine administered on October
6, 2017. Petition at 1. The case was assigned to the Special Processing Unit (“SPU”) of
the Office of Special Masters.


1 Because this unpublished opinion contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the opinion will be available to anyone with access to the internet.
In accordance with Vaccine Rule 18(b), petitioner has 14 days to identify and move to redact medical or
other information, the disclosure of which would constitute an unwarranted invasion of privacy. If, upon
review, I agree that the identified material fits within this definition, I will redact such material from public
access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
      For the reasons discussed below, I find that despite the lack of a contemporaneous
vaccine administration record, it is more likely than not that a flu vaccine intended for
intramuscular administration was given in Petitioner’s left upper arm on October 6, 2017.

  I.       Relevant Procedural History

        After initiating her claim, Petitioner promptly served two subpoenas to compel the
primary care provider to produce additional medical records of the alleged vaccination.
ECF Nos. 8, 34 (yielding, respectively, Exs. 7, 11). Respondent maintained that there was
insufficient proof of vaccination, or, moreover, sufficiently severe injury. see also ECF
Nos. 14, 23-24.

        On January 29, 2021, Petitioner filed a motion for a finding of fact that she received
the vaccination as alleged. ECF No. 32. On March 4, 2021, Respondent filed an opposing
brief, arguing in part that “Petitioner has not yet produced any benefits statements, an
explanation of benefits for the October 6, 2017, visit, billing records, a vaccine consent
form, or other such documentation that could possibly corroborate her assertion regarding
her receipt of a flu vaccination at Kaiser [Permanente] on October 6, 2017.” ECF No. 33
at n. 5 (emphasis added). Afterwards, Petitioner duly served a third subpoena, this time
for the production of any such non-medical record evidence. On October 1, 2021,
Petitioner filed her claim benefit summary covering the alleged vaccination date, Ex. 15,
followed by a supplemental Statement of Completion. She did not avail herself of the
opportunity to file a reply. The matter is now ripe for adjudication.

 II.       Relevant Factual Evidence

      I have reviewed all of the records filed to date. This ruling, however, is limited to
determining facts pertaining to Petitioner’s alleged vaccination. Accordingly, I will only
summarize or discuss evidence that directly pertains to this issue.

       •   Petitioner was born in 1960. Through enrollment in the Kaiser Permanente
           managed care consortium, she received regular medical care, primarily at an office
           in Maui Lani, Hawaii (“the Maui Lani office”). See generally Ex. 2.

       •   Petitioner received seasonal flu vaccines at the Maui Lani office on September 29,
           2011; January 16, 2013; and September 26, 2014. Ex. 2 at 59.

       •   On November 5, 2015, Petitioner presented to the Maui Lani office for a scheduled
           appointment for rib pain, fatigue, and pelvic pain. Ex. 2 at 59. A physician assessed
           these complaints and placed an order for quadrivalent flu vaccine. Id. at 60.
           Petitioner completed a screening questionnaire before receiving the vaccine. Id.
           The medical record provides that the vaccine was intended for intramuscular (“IM”)

                                                 2
        administration, but does not specify the site of administration, manufacturer, brand
        name, or lot/ batch numbers. Id.

    •   The record does not address whether Petitioner received or declined a flu vaccine
        during the 2016 – 2017 season.

    •   There is no evidence in the record that Petitioner had an adverse reaction to any
        vaccinations or developed a fear of needles.

    •   On May 1, 2017, Petitioner presented to the Maui Lani office for a pre-scheduled
        annual adult health examination. Ex. 2 at 131. The appointment did not address
        any complaints at or around the shoulder, or recommended future vaccines. Id. at
        114-31.

    •   In addition to the original batch of primary care records (at Ex. 2), Petitioner has
        filed a separate record from the Maui Lani office dated October 6, 2017, which
        suggests that she obtained treatment on this date. The record does not set forth
        any current complaints, a physical examination, or any indication that she was
        seen by a physician. Ex. 7 at 1-4. However, it does indicate that the reason for visit
        was “Immunization.” Id. at 1. Physician’s assistant (“PA”) Jayne O’Gorman entered
        orders to test Petitioner’s immunity against measles (rubeola), mumps, and
        rubella. Id. at 3. But those tests were never conducted. Ex. 2 at 322 (“no result”).

    •   Twenty-six (26) days later, on November 1, 2017, Petitioner scheduled a same-
        day appointment at the Maui Lani medical office, to address right-sided breast
        tenderness. Ex. 2 at 140-41. That same day at approximately 9:00 a.m., Petitioner
        met first with a nurse, then with Dr. Drosie Rosaro, who assessed mastodynia and
        ordered an ultrasound. The encounter notes do not address Petitioner’s left
        shoulder. Id. at 134-39.

    •   Later that same day, at 10:40 a.m., nurse practitioner (“NP”) Malia Kelly3 updated
        Petitioner’s immunization history to add her receipt of “INF (Influenza) unspecified
        formulation”) on October 6, 2017, Ex. 1 at 7. This record also states: “External: PT
        RPT,” but does not specify the site of administration, manufacturer, brand name,
        or lot/ batch numbers. Id.

    •   On November 9, 2017, Petitioner scheduled a same-day appointment at the Maui
        Lani medical office to address “[p]ain in left shoulder since the flu vaccination about
        3 weeks ago that is getting worse.” Ex. 2 at 153. She denied seeing any provider
        outside of Kaiser Permanente. Id. at 144. This record’s immunization history lists
        a flu vaccine on October 6, 2017. Id. Dr. Megha Chandoke observed that
        Petitioner’s left shoulder had no swelling or bruising, normal strength and
        sensation, full range of motion, but “minimal” tenderness over the lateral aspect
3 There is no evidence in the record that NP Kelly either saw Petitioner on October 6, 2017, or participated
in the appointment on November 1, 2017.


                                                     3
       and pain with internal rotation. Id. at 146. An x-ray was unremarkable. Id. Dr.
       Chandoke recommended conservative measures to manage the pain and
       following up within two weeks. Id. at 147.

   •   On November 14, 2017, Petitioner emailed Dr. Rosaro regarding shoulder pain
       “since getting a flu shot October 8th.” Ex. 3 at 1. She described that for about a
       month, the pain was generally located at the injection site; then, on about
       November 4th, it moved to the top of her shoulder and got worse. Id. Petitioner
       described that this was “[a]pparently… a somewhat common injury from injections
       done to[o] high on the shoulder and into the bursa.” Id. She requested that “the
       nurse” who administered the vaccine receive corrective training, she and asked
       whether acupuncture would help with the pain. Id. Dr. Rosaro responded that she
       was sorry about Petitioner’s shoulder, she would advise the nurse, and
       acupuncture and physical therapy could both be helpful. Id. at 2.

   •   Nearly four months later, on March 5, 2018, Petitioner presented for physical
       therapy (“PT”), reporting that after getting a flu shot she developed pain in the left
       deltoid region, which then shifted to the superior shoulder. Ex. 2 at 171. The pain
       was worse upon dressing, sleeping on her left side, bearing weight, abducting the
       arm, and the empty can maneuver (resisting downward pressure on the arm). Id.
       at 172. She was given a theraband and instructions for home exercises. Id. at 173.
       She would also attend PT once a week for four to six weeks, or if needed. Id.

   •   At the second PT session on March 12, 2018, Petitioner reported that she had
       been doing the prescribed home exercise program and her shoulder was “a little
       better.” Ex. 2 at 178-80.

   •   At the third and final PT session on April 3, 2018, Petitioner reported that she had
       slightly more pain, particularly on external rotation (“ER,” in the record) as she
       progressed with exercises. She had backed off and was “back to baseline” with
       persistent pain upon elevating and bearing weight through the left arm. Ex. 2 at
       185-87. The therapist assessed that Petitioner would discontinue external rotation
       and gradually progress load with full can again.” Id.at 186.4

   •   Eleven (11) months after the alleged vaccination at issue, on September 7, 2018,
       Petitioner returned to the Maui Lani office. A physician evaluated her chief
       complaint of skin itching. Petitioner then completed a questionnaire, and a
       registered nurse administered a quadrivalent flu vaccine which was intended for
       intramuscular administration (brand name Flulaval, manufactured by
       GlaxoSmithKline). Ex. 2 at 242, 253-54.

4The   subsequent medical records do not address whether Petitioner’s left shoulder injury resolved or
persisted. Those records are focused on other complaints that are primarily gynecological in nature.
Petitioner also reported increased stress due to her husband undergoing a triple bypass surgery in the
summer of 2018. See, e.g., Ex. 2 at 193, 268.



                                                  4
•   In addition to the medical records themselves, I have also reviewed Petitioner’s
    discovery requests, including on June 1, 2018, for: “detailed immunization records
    and reports, including any vaccine administration forms in your possession relating
    to” the alleged vaccination. Ex. 1 at 3. A records custodian provided the record
    from November 1, 2017, in which NP Kelly recorded that Petitioner had received
    a flu vaccine, according to “External: PT REPT.” Id. at 7. The records custodian
    then stated: “Immunization not given @ Kaiser.” Id. at 5-6. But two weeks later, an
    unspecified individual at the Maui Lani office responded that: “[Petitioner] was
    scheduled and checked in for an appointment on October 6, 2017, at 11:00 a.m.
    The appointment notes state: ‘Flu shot + MMR?.’” Id. at 1.

•   In response to two separate subpoenas, the Maui Lani office provided the October
    6, 2017, record of an encounter for an unspecified immunization and/or MMR
    immunity testing. Compare Exs. 7 and 11.

•   Petitioner also served a subpoena onto Kaiser Permanente, whose health
    information management personnel could not locate any further records of the
    alleged vaccination at any of their health care facilities in Hawaii. Ex. 11 at 1.

•   Petitioner has filed what looks to be a screenshot from her Kaiser Permanente
    electronic patient portal, which reflects an October 6, 2017, encounter for an
    unspecified “injection” with the Maui Lani office’s nursing department, with Nurse
    Kelly listed as the “care team.” Ex. 14.

•   At my direction, Petitioner obtained her Kaiser Permanente insurance benefit
    statement from October 6, 2017, to the present. However, the statement does not
    reflect charges for any medical encounter, immunization, or lab work from that
    date. Ex. 15 at 5; compare id. at 7 (charge for the following year’s flu vaccine).

•   In her affidavits, Petitioner recalls receiving the flu vaccine in her left shoulder at
    the Maui Lani office on October 6, 2017. Ex. 5 at ¶ 2. She does not recall whether
    the administration was different from that of any other vaccines, but recalls that
    she developed “immediat[e]” and persistent pain. Id. at ¶ 3; Ex. 9 at ¶ 2.

•   Petitioner’s husband recalls that in early October 2017, Petitioner described getting
    a flu vaccine that day and she was experiencing much more pain than usual. Ex.
    10 at ¶ 3. The following day, she reported that she had not slept well on account
    of the pain. Id.

•   Carol Aldred is employed as a registered nurse. Ex. 6 at ¶ 4. After becoming friends
    in approximately 2005, she and Petitioner had regular conversations about health
    topics. Ex. 6 at ¶ 2. They also bonded over their mutual interest in exercise and
    attended yoga regularly, about three to four times per week. Id. at ¶¶ 2-3, 6. She
    recalled that Petitioner first complained of left arm pain and soreness around the
    site of a flu vaccination she had received about 2-3 weeks earlier. Id. at ¶ 4. Ms.
    Aldred recommended that Petitioner should “go back to her doctor about it.” Id.

                                           5
III.   Authority

       Pursuant to Vaccine Act § 13(a)(1)(A), a petitioner must prove, by a
preponderance of the evidence, the matters required in the petition by Vaccine Act
§ 11(c)(1). A special master must consider, but is not bound by, any diagnosis,
conclusion, judgment, test result, report, or summary concerning the nature, causation,
and aggravation of petitioner’s injury or illness that is contained in a medical record.
§ 13(b)(1). “Medical records, in general, warrant consideration as trustworthy evidence.
The records contain information supplied to or by health professionals to facilitate
diagnosis and treatment of medical conditions. With proper treatment hanging in the
balance, accuracy has an extra premium. These records are also generally
contemporaneous to the medical events.” Cucuras v. Sec’y of Health & Human Servs.,
993 F.2d 1525, 1528 (Fed. Cir. 1993).

       Accordingly, where medical records are clear, consistent, and complete, they
should be afforded substantial weight. Lowrie v. Sec’y of Health & Human Servs., No. 03-
1585V, 2005 WL 6117475, at *20 (Fed. Cl. Spec. Mstr. Dec. 12, 2005). However, this rule
does not always apply. In Lowrie, the special master wrote that “written records which
are, themselves, inconsistent, should be accorded less deference than those which are
internally consistent.” Lowrie, at *19.

        The United States Court of Federal Claims has recognized that “medical records
may be incomplete or inaccurate.” Camery v. Sec’y of Health & Human Servs., 42 Fed.
Cl. 381, 391 (1998). The Court later outlined four possible explanations for
inconsistencies between contemporaneously created medical records and later
testimony: (1) a person’s failure to recount to the medical professional everything that
happened during the relevant time period; (2) the medical professional’s failure to
document everything reported to her or him; (3) a person’s faulty recollection of the events
when presenting testimony; or (4) a person’s purposeful recounting of symptoms that did
not exist. La Londe v. Sec’y of Health & Human Servs., 110 Fed. Cl. 184, 203-04 (2013),
aff’d, 746 F.3d 1335 (Fed. Cir. 2014).

       The Court has also said that medical records may be outweighed by testimony that
is given later in time that is “consistent, clear, cogent, and compelling.” Camery, 42 Fed.
Cl. at 391 (citing Blutstein v. Sec’y of Health & Human Servs., No. 90-2808, 1998 WL
408611, at *5 (Fed. Cl. Spec. Mstr. June 30, 1998). The credibility of the individual offering
such testimony must also be determined. Andreu v. Sec’y of Health & Human Servs., 569
F.3d 1367, 1379 (Fed. Cir. 2009); Bradley v. Sec’y of Health & Human Servs., 991 F.2d
1570, 1575 (Fed. Cir. 1993). And the Federal Circuit recently “reject[ed] as incorrect the
presumption that medical records are accurate and complete as to all the patient’s


                                              6
physical conditions.” Kirby v. Sec’y of Health & Human Servs., 997 F.3d 1378, 1383 (Fed.
Cir. 2021).

       The special master is obligated to fully consider and compare the medical records,
testimony, and all other “relevant and reliable evidence contained in the record.” La
Londe, 110 Fed. Cl. at 204 (citing § 12(d)(3); Vaccine Rule 8); see also Burns v. Sec’y of
Health & Human Servs., 3 F.3d 415, 417 (Fed. Cir. 1993) (holding that it is within the
special master’s discretion to determine whether to afford greater weight to medical
records or to other evidence, such as oral testimony surrounding the events in question
that was given at a later date, provided that such determination is rational).

IV.    Findings of Fact

       Despite repeated efforts, Petitioner was unable to obtain a complete, authoritative
vaccination record. See, e.g., First Subpoena Motion (ECF No. 13). In her brief, however,
she avers that even if the total record is somewhat “incomplete,” the available medical
records, supported by testimony, preponderantly establish that (i) she received a flu
vaccine on October 6, 2017; (ii) the vaccine was given in her left upper arm; and (iii) the
vaccine was intended for intramuscular administration. Respondent, by contrast, argues
that there is insufficient evidence of all three facts.

       As to the first question, it is relevant that Petitioner received seasonal flu vaccines
from 2012 – 2015, as well as in 2018. At each of these encounters, a physician evaluated
unrelated complaints, then entered the order for flu vaccine. In contrast, the October 6,
2017 record does not reflect any complaints or a physical examination. There is no
indication that a physician met with her or entered the orders that appear in the record.
But the record from that date does indicate a reason for the encounter: “immunization.”
Admittedly, the PA’s order for MMR immunity testing might suggest a contrary reason for
the encounter. However, those orders were automatically cancelled 180 days later due
to a lack of results, and Petitioner was never billed for either that testing or any
immunization. Moreover, an employee later reported that the appointment was for “flu
shot + MMR?” Ex. 1 at 1. Thus, although this record is vague, it is not wholly inconsistent
with Petitioner’s allegations.

       Subsequent treatment records corroborate Petitioner’s assertions. Starting less
than one month later, Petitioner consistently reported that she had received a flu vaccine
on October 7, 2017. Respondent makes much of Nurse Kelly’s November 1, 2017,
notation of “External PT RPT,” as well as the custodian’s June 1, 2018 statement that
“immunization not given @ Kaiser,” Ex. 1 at 5-7. At the same time, a different employee
recorded that the purpose of Petitioner’s October 6, 2017 appointment was to receive a


                                              7
flu vaccine. Ex. 1 at 1. More important are the November 14, 2017 emails in which
Petitioner and Dr. Rosario discussed that a nurse at the Maui Lani office had potentially
mis-administered her vaccine and should be told about the potential for injury. Ex. 3 at 1-
2.5 Based upon all of the above, the contemporaneous medical record, supplemented by
the later medical records and the affidavits, preponderantly establish that Petitioner likely
received a flu vaccine on October 6, 2017, at the Maui Lani office.6

        On the second question, Petitioner consistently reported left shoulder pain ever
since the vaccination, and she first registered such complaints within a month of the
purported vaccination. Ex. 2 at 142, 170-74, 178-80, 185-87; Ex. 3 at 1. Witness testimony
also supports this contention. Petitioner’s husband recalls her complaints of left arm pain
shortly after vaccination. Ex. 10 at ¶ 3. Her friend recalls that Petitioner’s left arm was
“very sore right around where the shot was given” in late October 2017. Ex. 6 at ¶ 4.
Moreover, vaccination in the left arm would be consistent with Petitioner being right-
handed, see Ex. 2 at 145; Ex. 9 ¶ at 6. Finally, Petitioner accurately observes that nothing
in the record contradicts her position as to the situs of vaccine administration. Brief at 9
(emphasis added) (analogizing to Baker v. Sec’y of Health & Human Servs., No. 19-
1771V, 2020 WL 6580192 (Fed. Cl. Spec. Mstr. Oct. 9, 2020) (in which the record did not
specify the site of administration, but later medical records and testimony were probative).
Based on this reasoning and the lack of evidence to the contrary, I find it more likely than
not that the site was Petitioner’s left arm, as alleged.

        Third, to establish a presumptive Table SIRVA, Petitioner must show that the
vaccine was intended for intramuscular administration – e.g., injected into a muscle. See
42 C.F.R. § 100.3(c)(10). Respondent contends that Petitioner has not affirmatively
showed this fact. Response at 8. Respondent bases this argument on his assertion that
during the 2017 – 2018 flu season, one vaccine manufacturer (Sanofi-Pasteur) offered
“the first” intradermal method of administration, which used a “90 percent smaller, 1.5 mm
microneedle” for its Fluzone quadrivalent seasonal flu vaccine.7

5In her email, Petitioner stated that the vaccine was given on October 8 th rather than October 1st, 2015.
Regardless of this discrepancy, Petitioner recalled that the vaccine was given by an employee of the Maui
Lani office, and a doctor acknowledged her concern.

6 Respondent correctly distinguishes a prior case, in which the petitioner produced her handwritten consent
to receive the vaccine. Response at 8-9 (citing Dorris v. Sec’y of Health & Human Servs., No. 18-1265V,
2019 WL 7212165, at *1 (Fed. Cl. Spec. Mstr. Nov. 13, 2019)). But in every case, the evidence on
supporting the parties’ positions is weighed on its own merits. The present case contains evidence of a
different nature supporting the fact of vaccination.

7Sanofi-Pasteur – News, Sanofi-Pasteur Ships First of its U.S. Influenza Vaccine Doses for 2017 – 2018
Season (July 17, 2017), available at https://www.news.sanofi.us/2017-07-17-Sanofi-Pasteur-Ships-First-
of-its-U-S-Influenza-Vaccine-Doses-for-2017-2018-Season) (last accessed October 1, 2021), cited at
Response at 12-13.


                                                    8
       Thus, it is plausible that Petitioner’s vaccine was not the intramuscular-
administered kind. This is especially so in the absence of record evidence of the
manufacturer, brand name, or lot/batch number for the vaccine Petitioner alleges she
received.8 Petitioner herself cannot shed light on this dispute, since she cannot recollect
specific facts about the vaccination that would suggest which form of administration she
received. Response at 10; see also Ex. 9 at ¶ 2.

       Respondent’s argument, however, is ultimately speculative – and other record
evidence does support the conclusion that the version in question was intramuscularly
administered. Petitioner received flu vaccines intended for intramuscular administration
both before and afterwards. Ex. 2 at 60, 242. There is no evidence that Petitioner
developed a fear of needles or experienced some other adverse event which would have
motivated her to request an alternate means of administration in 2017. Moreover, there
is no evidence that the Maui Lani office took up the intradermal method in 2017. It is also
true that vaccination records seen in the Program often neglect to specify the
administration method (allowing the inference that in situations where an intradermal
vaccine was administered, the record will more likely than not so specify).9 I therefore do
not find that this question has sufficient evidentiary support to find the vaccine was likely
administered intradermally.

    V.   Conclusion

       Based on the entire record, I find that there is preponderant evidence that on
October 6, 2017, at the Maui Lani office, Petitioner received a flu vaccine in her left arm
that was intended for intramuscular administration.

8 Respondent also questions Petitioner’s recollection five months afterwards that the vaccine was given in
her left deltoid. Response at 10 (citing Ex. 2 at 179). This detai, however, would not resolve the question of
intramuscular or intradermal administration, as both methods are administered at the area of the deltoid.
Sanofi-Pasteur,      Package     Insert     –     FluZone     Intradermal     Quadrivalent,    available    at
http://www.fda.gov/media/106170/download (last accessed October 1, 2021) at 2, cited at Response at 12-
13; see also Fitzgerald v. Sec’y of Health & Human Servs., No. 19-282V, 2020 WL 7078325, at *1 (Fed. Cl.
Spec. Mstr. Nov. 3, 2020).

9 In addition, it is my experience in the Program tht the vast majority of flu vaccines at issue in Vaccine Act
cases are intended for intramuscular administration. Indeed, after the 2017 – 2018 flu season, Sanofi-
Pasteur discontinued production of the intradermal form, and no other manufacturer has offered the
intradermal administration method for use in the United States since then. See, e.g., Centers for Disease
Control and Prevention (“CDC”), Frequently Asked Questions 2018 – 2019 Flu Season, available at
https://www.cdc.gov/flu/about/season/flu-season-2018-2019.htm (last accessed October 14, 2021) (“No
intradermal flu vaccine will be available”); CDC, Seasonal Flu Vaccines, available at
https://www.cdc.gov/flu/prevent/flushot.htm (last accessed October 14, 2021) (not listing intradermal
method). While this does not conclusively establish the form of administration in this case, it does suggest
that an intradermal administration herein was unlikely – especially in the absence of evidence to the
contrary.


                                                      9
        While not briefed by the parties, I am also inclined (based on the record) to find
that Petitioner’s left shoulder injury persisted for over six months, see Ex. 2 at 185-87
(final physical therapy record from 5 months and 27 days post-vaccination, providing that
Petitioner had ongoing pain on abduction and bearing weight, and that she would
continue with a home exercise program). The current record does not, however, establish
significant pain or disruptions to Petitioner’s life beyond six months, despite her affidavits,
and I would not look favorably if Petitioner were to file updated records describing ongoing
residuals. I also overall note that the record does not suggest Petitioner’s SIRVA was
particularly severe, especially given the treatment gaps and the lack of evidence of
intrusive medical interventions. Accordingly, Petitioner would be well-advised to seek a
prompt resolution of what was by all accounts a mild injury, and which therefore should
not entail more than a modest damages award.

       Petitioner shall file a status report confirming that she has conveyed a demand to
Respondent by Wednesday, November 17, 2021. Respondent shall file a status report
indicating how he intends to proceed in this case, including whether he is willing to engage
in tentative discussions regarding settlement or proffer, within 30 days thereafter.

       IT IS SO ORDERED.
                                                          s/Brian H. Corcoran
                                                          Brian H. Corcoran
                                                          Chief Special Master




                                              10